Citation Nr: 0122746	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  01-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.

2.  Disagreement with the initial 10 percent rating assigned 
for osteoarthritis of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1983.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
in which a 20 percent rating was assigned for the service-
connected residuals of a left knee injury, post arthroplasty.  
The appeal also arises from a March 2001 rating action in 
which service connection for osteoarthritis of the left knee 
was granted, evaluated as 10 percent disabling effective in 
May 1999.

The veteran failed to report for a videoconference hearing 
scheduled in July 2001 at his request.

The Board notes that in January 2001, the veteran requested 
VA vocational rehabilitation benefits.  That claim is 
referred to the RO for the appropriate action.


REMAND

Following the grant of service connection for residuals of a 
left knee injury, status post arthroscopy and the assignment 
of a noncompensable rating in August 1999, the veteran 
underwent a VA examination in June 2000.  The examiner noted 
that copies of a report of recent MRI testing was not 
available for review.  The veteran reported pain, swelling 
and giving way of the left knee.  He reported that activities 
such as squatting and climbing stairs, steps or ladders 
caused pain.  The examiner indicated that left knee range of 
motion was from 0 to 140 degrees with pain.  It was concluded 
the pain could cause further functional limitation during 
flare-ups or with increased use but that it was not feasible 
to attempt to express that functional limitation in terms of 
additional limitation of motion as those matters could not be 
determined with any degree of medical certainty.  

VA outpatient records dated from May 1999 to September 2000 
were received following the June 2000 VA examination.  A copy 
of June 2000 MRI testing is included with those records.  A 
February 2000 entry noted that the veteran reported that he 
had worked in construction and had difficulty walking in 
ditches, on uneven surfaces and on rooftops.  He reported 
that he had to quit working occasionally due to his knee 
problems.  An August 2000 entry noted that he reported that 
he was unemployed.

Following receipt of the VA outpatient records, the RO, in a 
July 2000 rating action, assigned a 20 percent rating for the 
residuals of a left knee disability, characterized as left 
knee post arthroplasty, under Diagnostic Code 5257.  In March 
2001, the RO granted service connection for osteoarthritis of 
the left knee, rated as 10 percent disabling under Diagnostic 
Codes 5010-5260.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In light of the recent grant of service connection for 
osteoarthritis, the Board is of the opinion that most recent 
VA examination was not adequate for purposes of evaluating 
the service-connected disabilities.  The examiner did not 
have the benefit of the complete record of treatment 
regarding the left knee disabilities.  Additionally, that VA 
examination report does not include the clinical findings 
referable to the extent of any functional loss, as required 
by the Court in DeLuca. These clinical findings are 
particularly important because the veteran's left knee 
disability is now currently rated under Diagnostic Code 5260 
pertaining to limitation of extension of the leg.  Finally, 
the examiner failed to discuss the effect of the veteran's 
left knee disability on his ability to work.  The evidence 
shows that he has reported that the left knee disability has 
limited his ability to work.  Therefore, the Board is of the 
opinion that another examination is necessary.

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
left knee osteoarthritis as prescribed by Court in Fenderson 
v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) ; 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a)) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected left knee 
disability since September 2000.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source, to include all records 
of VA treatment,  not currently of 
record.  Once obtained, all records must 
be associated with the claims folder.

2.  The veteran then should be afforded a 
VA orthopedic examination in order to 
determine the current severity of his 
service-connected residuals of a left 
knee injury and osteoarthritis of the 
left knee.  All indicated tests must be 
performed, including complete range of 
motion testing.  The examiner should set 
forth a complete diagnosis regarding the 
left knee and indicate whether the left 
knee disability is manifested by moderate 
or severe recurrent subluxation or 
lateral instability.  In addition to 
noting the range of motion of the left 
knee, the examiner should indicate 
whether with regard to the left knee, 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare- ups, to the 
extent feasible or possible.  The 
examiner should provide complete 
rationale for all conclusions reached.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Following completion of the above, 
the RO review the veteran's claims. The 
RO must consider the service-connected 
left knee disabilities in light of the 
Court's directives in DeLuca and whether 
a staged rating is appropriate for the 
service-connected osteoarthritis of the 
left knee under the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
claims remain denied, a supplemental 
statement of the case should be issued to 
the appellant and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



